Title: From Thomas Jefferson to George Jefferson, 2 June 1801
From: Jefferson, Thomas
To: Jefferson, George


               
                  D[ear] Sir
                  Washington June 2. 1801.
               
               I acknowledged yesterday the receipt of yours of May 28. and have not since seen mr Barnes. but as I have to remit you a larger sum in the course of a week, it will certainly be better that you retain the 679.84 D of mr Short’s in part of what I have to remit and mr Barnes will place so much here to the credit of mr Short. I only wish that these new exchanges may not enter into the account between mr Short & myself. [be pleased?] to pay mr John Watson in Milton 285. D. on the 10th of June. will you be so good as to drop him a line, as soon as you recieve this to let him know you hold so m[uch] subject to his order? I shall immediately transmit him an order on you for it, but would wish it to be paid on application before hand, if he applies before he recieves the order. accept assurances of my perfect esteem & attachmt.
               
                  
                     Th: Jefferson
                  
               
            